 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                             EASTERN DISTRICT OF CALIFORNIA

 6

 7 WILLIAM LEE JOHNSON, et al.,                         CASE No. 1:19-cv-00105-LJO-SAB

 8                           Plaintiffs,                ORDER ON PLAINTIFFS’ REQUEST TO
                                                        CONTINUE THE SCHEDULING
 9            v.                                        CONFERENCE
10 NATURAL GAS FUEL SYSTEMS, INC.;                      (ECF No. 16)
   et al.,
11
                  Defendants.
12

13            The Court finds that good cause exists to continue the scheduling conference in

14 this matter.

15            Accordingly, IT IS HEREBY ORDERED that:

16            1.      Plaintiffs’ request to continue the initial scheduling conference is

17                    GRANTED;

18            2.      The initial scheduling conference is CONTINUED from April 2, 2019, to

19                    July 9, 2019, at 9:00 a.m., in Courtroom 9 (SAB) before Magistrate

20                    Judge Stanley A. Boone; and

21            3.      The parties shall file a joint scheduling report seven (7) days prior to the

22                    scheduling conference.

23
     IT IS SO ORDERED.
24
     Dated:        March 7, 2019
25
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28                                                       -1-
